Case 8:18-cv-02086-JLS-JDE Document 76 Filed 09/07/21 Page 1 of 1 Page ID #:467




                            UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA


   RICHARD BLECH,                               Case No. 8:18-cv-02086-JLS-JDE
               Plaintiff,
       v.                                       ORDER DISMISSING CASE WITH
                                                PREJUDICE
   GREGORY L. GANTMAN; GLG
   CORPORATION, a California
   Corporation; DIANE LEEMON; and
   DOES 1-25
               Defendants.


        Before the Court is a Joint Stipulation for Dismissal with Prejudice (“Stipulation”)
  filed by Plaintiff Richard Blech and Defendants Gregory L. Gantman and GLG
  Corporation. (Doc. 75.) The Stipulation is approved. The entire action is hereby
  dismissed with prejudice.


   Dated: September 07, 2021
                                               HON. JOSEPHINE L. STATON
                                               UNITED STATES DISTRICT JUDGE
